Citation Nr: 0734283	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-00 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 through 
February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the February 2005 VA audiology 
consultation clearly states that "a handicapping degree of 
S/N hearing loss" is apparent from examination and that the 
veteran as a history of military noise exposure.  The report 
indicates that the veteran is service-connected for a hearing 
disability but there is no indication elsewhere in the record 
of a hearing related service-connected disability.  If 
service connection is in effect for hearing loss and tinnitus 
as noted in the medical report, this evidence raises an 
informal claim under 38 C.F.R. § 3.15(b)(1), as to whether 
the veteran is entitled to an increased rating.  This matter 
is REFERRED to the RO for clarification and appropriate 
action.


FINDINGS OF FACT

The veteran's PTSD is not manifested by total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
or own name.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.2, 4.130, 
Diagnostic Code 9411 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a rating in excess of 70 percent for 
his service-connected PTSD.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Generally, a disability must be considered in the context of 
the whole recorded history.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See 38 C.F.R. §§ 4.1, 4.2; Francisco v. 
Brown, 
7 Vet. App. 55 (1994).  

The veteran is currently rated as 70 percent disabled for his 
service-connected PTSD.  See June 2007 rating decision.  For 
an increase to 100 percent, the veteran's disability must be 
manifested by total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the veteran's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The veteran's claim was filed in September 2001.  His 
treatment throughout the course of this appeal has been with 
the VA medical center in Pensacola, Florida.  In November 
2001, the veteran was afforded a VA examination to determine 
the current severity of his disability.  At that time, a 
significant level of anxiety was reported related to the 
current war coverage in the media, as well as increased 
stress in the veteran's workplace.  He reported being 
"disoriented" and "confused" at work with weekly anxiety 
attacks.  His mood was described as serious, depressed and 
anxious.  He was well-groomed and showed no signs of 
hallucinations, delusions or confusion.  The examiner 
reported "serious difficulties establishing and maintaining 
meaningful relationships with others."  The diagnosis was 
PTSD, moderate to severe, and a Global Assessment of 
Functioning (GAF) Score of 48 was assigned.

The GAF scale reflects "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." See AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (hereinafter DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). A GAF score 
is highly probative as it relates directly to the appellant's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders. 
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The 
November 2001 report of a GAF of 48 is indicative of serious 
symptoms.  

Outpatient treatment for PTSD following this examination show 
varying symptoms.  A June 2002 report showed the diagnosis of 
PTSD with marked anxiety, and noted that the veteran was 
obsessed with problems he was having at work.  A January 2004 
note memorializing a conversation with the veteran's spouse 
shows that he had "gone downhill," but was not suicidal.  A 
June 2005 treatment record notes that the veteran was 
continuing to work as an accountant at his local school board 
and that he denied any intrusive thoughts at that time.  In 
March 2006, the veteran again reported problems at work, 
specifically with his supervisor.  He indicated thoughts of 
killing her, but noted that "these are only thoughts...I would 
never follow through with it."  He was described as clean 
and neatly groomed, with spontaneous and monotone speech, 
fair insight and cognition, and a solemn mood with blunted 
affect.

Following a Board remand, the veteran was afforded an updated 
VA examination in May 2007.  At that time, he reported 
recurrent bouts of nightmares and flashbacks and that he 
stays moody and irritable.  He also reported problems with 
concentration and noted that he is becoming increasingly 
isolated and withdrawn.  He was still working at the same job 
at the time of the examination, but reported that in the 
previous year he was not able to work on a full week basis 
because "he is always tired and uses up a lot of his sick 
days."  He described this as due to his difficulty with 
sleep secondary to nightmares.  Examination revealed that the 
veteran was fairly groomed, oriented, but sad and withdrawn.  
He was anxious, nervous, and slow speaking, but maintained 
good eye contact.  He was tearful and his mood was anxious 
and depressed.  He denied any suicidal ideas.  The examiner 
again diagnosed PTSD and assigned a GAF score of 48-50, again 
indicative of a serious disability.  The examiner opined that 
the veteran's disability affects his ability to function 
appropriately and effectively in the work place.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor and concludes that the 
objective medical evidence shows disability that more nearly 
approximates that which warrants the assignment of a 70 
percent disability rating but no higher.  See 38 C.F.R. § 4.7 
(2004).  The veteran's most significant symptoms are his 
anxiety, irritability, sleeping difficulties, and his 
difficulty in establishing and maintaining meaningful 
relationships with others.  Because of the effect of these 
symptoms, the veteran's overall disability picture more 
nearly approximates the criteria for a 50 percent disability 
rating.  The Board notes that the medical evidence throughout 
this appeal period establishes that the veteran has remained 
married and maintained relationships with his children, and 
held the same job for over 30 years.  See outpatient 
treatment records generally.

While the seriousness of the veteran's PTSD is clear from the 
record, there is no indication at any time in this appeal 
period that the veteran's PTSD is manifested by total 
occupational or social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Symptoms such 
as these are simply nonexistent in the medical evidence of 
this case.  The symptomology established by the medical 
evidence of record most closely approximates that described 
in the rating criteria for a 70 percent rating.  See 
38 C.F.R. § 4.130, 
DC 9411.  An increase is not warranted.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to an increased 
rating for PTSD.  Sufficient evidence is available to reach a 
decision and the veteran is not prejudiced by appellate 
review at this time.

VA sent the veteran a letter in January 2004 informing him of 
the evidence necessary to establish entitlement to an 
increased rating.  The veteran was notified of what was 
necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf.  
The letter also described the veteran's responsibility to 
ensure that VA receives all relevant evidence with regard to 
his claim.  An August 2006 letter informed him of the type of 
evidence necessary to establish an effective date and a 
disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, these 
letters satisfied the requirements of 38 C.F.R. § 3.159(b)(1) 
(2007) and Dingess.  Any defect with respect to the timing of 
the notice requirement was harmless error.  The veteran was 
furnished content-complying notice and proper subsequent VA 
process, thus curing any error in the timing.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his outpatient treatment records and two VA 
examination reports have been associated with the claims 
folder.  The veteran has not notified VA of any additional 
available relevant records with regard to his claim.  VA has 
done everything reasonably possible to assist the veteran.  A 
remand for further development of this claim would serve no 
useful purpose.  VA has satisfied its duties to notify and 
assist the veteran and further development is not warranted.  


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


